EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard Fagin on January 14, 2021.

The application has been amended as follows: 

In the Claims:
Note: Any claims not listed below remain unchanged.

1.	(Currently Amended) A method for evaluating a wellbore treatment, comprising:
inducing a controlled acoustic or pressure wave in the wellbore prior to a treatment in a first treatment stage thereof;
detecting acoustic energy propagating as tube waves in the wellbore;
determining an effective hydraulically connected rock volume in a formation surrounding the wellbore in the first treatment stage using a frequency of resonance in the detected acoustic energy;
treating the formation surrounding the wellbore and in fluid communication with the wellbore in the first treatment stage;
;

, the at least one parameter being changed based on differences between the determined hydraulically connected rock volume prior to the treating and after the treating in the first treatment stage;
then repeating the inducing a controlled acoustic or pressure wave, detecting acoustic energy and determining the effective hydraulically connected rock volume in the second treatment stage;
evaluating effectiveness of the at least one changed treatment parameter based on differences between the determined hydraulically connected rock volume prior to the treating with the at least one changed treatment parameter and after the treating with the at least one changed treatment parameter in the second treatment stage; and
prior to treating a third treatment stage, changing the at least one treatment parameter based on the evaluated effectiveness of the at least one changed parameter.

 in a later treatment stage, repeating the treating a formation, repeating the inducing a controlled acoustic or pressure wave and detecting acoustic energy after the repeated treating, and evaluating variability of results between treatments with no changes in treatment parameters between the treatments.

12.	(Currently Amended) The method of claim 1, wherein the at least one treatment parameter is repeatedly adjusted between successive treatments to maximize overall contribution to production of all subsequent treatments in the wellbore.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E FULLER whose telephone number is (571)272-6300.  The examiner can normally be reached on MW 10AM - 7:30PM, TThF 9AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBERT E FULLER/Primary Examiner, Art Unit 3676